Citation Nr: 0316438	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  00-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.  

2.  Entitlement to service connection for a back disability, 
including degenerative joint disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
November 1971.  Service in Vietnam is indicated by the 
evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana which, in part, denied the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine (claimed as a back 
condition) and awarded service connection for PTSD, evaluated 
as 10 percent disabling.  As to the later issue, the veteran 
disagreed with the assigned disability rating.  

In April 2002, the Board undertook additional evidentiary 
development pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was subsequently invalidated by the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) which held 
that 38 C.F.R. § 19(a)(2) (2002) is inconsistent with 
38U.S.C.A. § 7104(a) (West 2002) because it denies appellants 
a "review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  However, in light of the favorable 
outcome in this decision regarding the claim for an increased 
rating for PTSD, the Board does not believe that remand to 
the RO for additional adjudication on this matter is 
necessary because the veteran is not prejudiced by the 
Board's decision.  Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  In this regard, the Board notes that in his VA Form 
9, received in June 2000, the veteran indicated that the 
assignment of a 30 percent rating for PTSD would settle his 
claim on this issue.  

The veteran was afforded a hearing before a Veterans Law 
Judge in December 2001.  In June 2003, the veteran was 
advised that the Veterans Law Judge who presided at the 
December 2001 hearing was no longer employed by the Board.  
The veteran was advised of his right to another hearing 
before another Veterans Law Judge.  In June 2003, the veteran 
declined an additional hearing.  The Board wishes to make it 
clear that the transcript of the December 2001 hearing is of 
record and has been carefully reviewed.

The issue of entitlement to service connection for a back 
disability, to include degenerative joint disease of the 
lumbar spine, will be addressed in the Remand section of this 
decision.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by depressed mood, 
chronic sleep impairment, suspiciousness, exaggerated startle 
response, mild memory loss, concentration problems, and 
irritability, resulting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards with respect to the veteran's 
service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 30 percent for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

2.  An extraschedular disability rating is not warranted for 
the service-connected PTSD. 38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's contention that his 
PTSD is more severe than is reflected by the current 10 
percent evaluation.  

The Board will first review the pertinent law and VA 
regulations, discuss the evidence as found in the claims file 
with respect to the veteran's claim, and then proceed with an 
analysis of the issue on appeal.

Pertinent Law and Regulations

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2002).  Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
2000 Statement of the Case (SOC).  Crucially, the veteran was 
notified by letter from the RO in April 2001 of the evidence 
necessary to substantiate his claim as well as the evidence 
he was expected to obtain and which evidence VA would obtain.  

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him and of VA in 
connection with his claim. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes 
reports of VA examinations, which will be discussed below.  
The veteran testified about symptoms of and treatment for his 
PTSD at a personal hearing in December 2001.  

There is no indication that there exists any other evidence 
which has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Disability ratings - in general 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(a), 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Specific rating criteria

The veteran's claim for service connection for PTSD was filed 
in November 1998.  Effective November 7, 1996, before his 
claim was filed, VA's Rating Schedule, 38 C.F.R. Part 4, was 
amended with regard to rating mental disorders, including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) [codified at 38 
C.F.R. § 4.130].  Because the veteran's claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim.  Cf. 
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000).

The veteran's PTSD is evaluated as 10 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

Under the current schedular criteria, a 10 percent evaluation 
is warranted where there is occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment; mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

GAF

The Court has held that global assessment of functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e. g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), for rating purposes).

Factual Background

Service medical records are negative for an acquired 
psychiatric disorder.  The veteran's  DD form 214 reflects 
that he was awarded the Purple Heart Medal and the Combat 
Action Ribbon.  

The veteran filed an initial claim of entitlement to service 
connection for PTSD in November 1998.

On VA psychiatric examination in February 1999, it was noted 
that the veteran had been employed for the last 10 years at 
Fort Polk in a maintenance and repair job.  He stated that he 
enjoyed the work.  He was currently married to his third 
wife.  He reported two children from a previous marriage who 
were both grown and living on their own.  He stated that he 
got along well with them and had a good relationship with his 
current wife.  He reported only one true friend, although he 
had many acquaintances.  He seemed to isolate himself 
somewhat; however the examiner believed that the extent of 
the veteran's social and work impairment seemed to be slight.  
He mentioned intrusive thoughts of Vietnam, plus some dreams, 
though he did not remember his dreams.  He was oriented to 
person, place, date and time.  He spoke with some fluency and 
no oddities of speech were noted.  Affect was slightly 
depressed.  He denied any hallucinations, illusions or 
flashbacks.  He reported that at times he thought he heard 
someone call his name, but this did not appear to be true 
hallucinations.  He did report some tendency to have distress 
with external queues symbolizing or resembling Vietnam.  He 
had difficulty staying asleep.  He had some irritability, and 
outbursts of anger.  He also had some difficulty 
concentrating, and exaggerated startle response.  He denied 
hypervigilance.  He described what seemed to be some short-
term memory loss which was probably due to some depression or 
anxiety.  

The diagnosis was PTSD, chronic, mild.  A GAF score of 65 was 
assigned.  The examiner noted that this score indicated that 
the veteran had some problems with isolating himself and in 
dealing with others.  

In the April 1999 rating decision which forms the basis of 
this appeal, the RO granted service connection for PTSD and 
assigned a 10 percent disability rating, effective November 
16, 1998.  

During his December 2001 personal hearing, the veteran 
testified to experiencing the following PTSD symptomatology: 
recurring dreams; night sweats; chronic sleep problems; 
irritability; problems controlling anger; inability to 
concentrate; and suicidal ideations.  He indicated that he 
had worked at Fort Polk for the previous six years.    

At the request of the Board, the veteran was afforded another 
VA psychiatric examination on October 7, 2002.  He noted that 
he was currently doing maintenance work at Fort Polk.  He 
continued to have some flashbacks and nightmares.  He 
described increasing irritability and night sweats.  He 
stated that he was not sleeping much, barely four hours.  He 
indicated that he had a problem trusting people.  He 
indicated that after the terror attack on 9/11 he had 
flashbacks of Vietnam and stopped watching television news.  
He mainly just watched football.  He stated that he got very 
withdrawn and stayed away from people.  

Mental status evaluation showed that the veteran was somewhat 
tense.  He stated that he heard voices calling him the 
previous week, that he got paranoid and did not trust people.  
He had vague suicide ideas.  He had had some nightmares about 
two weeks ago.  He was oriented and memory was good.  There 
was no thought disorder.  He seemed somewhat apathetic, 
irritable, and depressed.  The veteran indicated that he was 
drinking more.  The examiner indicated that the veteran's 
increased drinking seemed to be related to his PTSD.  The 
diagnoses were PTSD and alcohol abuse.  A GAF score of 58 was 
assigned.  The examiner commented that the veteran had 
moderate difficulty in social and occupational functioning 
and that he did not have many friends and tended to avoid 
people.  

Analysis

Schedular rating

In applying the law to the existing facts, the Board finds 
the evidence of record demonstrates the requisite objective 
manifestations for a 30 percent disability evaluation under 
Diagnostic Code 9411.  The February 1999 VA examination 
showed that the veteran's PTSD symptomatology included 
intrusive thoughts, suspiciousness, depressed mood, 
difficulty sleeping, irritability, outbursts of anger, 
difficulty concentrating, exaggerated startle response and 
short-term memory loss.  PTSD symptomatology shown at the 
October 2002 VA examination were chronic sleep impairment, 
irritability, depression, nightmares and flashbacks.  It was 
noted that the veteran tended to be withdrawn and isolated.  
His GAF score was 58 and the VA examiner indicated that PTSD 
caused moderate difficulty in social and occupational 
impairment.  

Based on this evidence, the Board finds that the veteran's 
overall symptomatology results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, and thus warrants a 30 percent rating.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  
In this connection, the Board has compared the two 
examination reports, in February 1999 and in October 2002.  
Based on these reports, the Board believes that there has 
been some worsening in the veteran's PTSD symptomatology, as 
evidenced by the veteran's descriptions of his problems, the 
examiners' comments  and the GAF scores (65, then 58).  
Although this change is not dramatic, it is nonetheless real, 
and the Board concludes that the evidence supports the 
assignment of an increased disability rating of 30 percent.

The Board further concludes that the criteria for a 
disability rating in excess of 30 percent are not met.  In 
reaching this conclusion, the Board has given due 
consideration to the provisions of 38 C.F.R. § 4.7 and the 
doctrine of reasonable doubt.  The evidence of record does 
not show, however, that the manifestations of the veteran's 
service-connected psychiatric disability more closely 
approximate those for the next higher evaluation of 50 
percent.  In this regard, the Board notes that there is no 
evidence showing that the veteran suffers from such symptoms 
as: flattened effect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  

The evidence of record indicates that the veteran is 
gainfully employed on a federal installation; he does not 
receive any treatment whatsoever for his PTSD; the PTSD has 
been described by examiners as mild to moderate; and the 
assigned GAF scores of 58 and 65 are in the mild to moderate 
range.  The Board has been unable to identify evidence 
consistent with a disability warranting the assignment of a 
50 percent disability rating.  In evaluating the veteran's 
psychiatric disability, the Board has not limited itself 
strictly to the schedular criteria.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  Even so, there is no evidence 
which the Board can point to which would allow for the 
assignment of a 50 percent or higher rating.



Extraschedular consideration

In the April 2000 SOC, the RO included the regulation for an 
extraschedular rating.  Since the matter of referral for an 
extraschedular evaluation has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
3.321(b)(1) (2002) in connection with the issue on appeal.  
See Bagwell v. Brown, 9 Vet. App. 157 (1996) [the question of 
an extraschedular rating is a component of the appellant's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2002).

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran or 
his representative.  Indeed, it does not appear that the 
veteran is contending that the PTSD creates an exceptional or 
unusual disability picture.

The record does not show that the veteran has required 
frequent hospitalizations for his disability.  Indeed, it 
does not appear from the record that he has ever been 
hospitalized for PTSD.  Additionally, there is not shown to 
be evidence of marked interference with employment due to the 
disability.  As noted above, the veteran is employed by the 
federal government on a full time basis.  There is nothing in 
the current evidence of record to indicate that the current 
disability causes impairment with employment over and above 
that contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  In addition, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason why an 
extraschedular rating should be assigned.  The Board 
therefore has determined that referral of the case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.

Fenderson consideration

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in April 1999.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's PTSD was rated by the RO as 10 percent 
disabling from November 16, 1998, the date of receipt of 
claim.  Cf. 38 C.F.R. § 3.400(b)(2) (2002).  

After reviewing the medical records, described above, the 
Board believes that the 30 percent rating should be made 
effective from November 16, 1998.  A longitudinal review of 
the evidence shows that although the February 1999 VA 
examiner indicated that the veteran's PTSD caused slight 
social and work impairment, the veteran suffered from 
symptomatology suggestive of a 30 percent rating such as 
depressed mood, difficulty sleeping, suspiciousness and mild 
memory loss.  Similar symptomatology was noted at the October 
2002 VA examination.  Resolving doubt in the veteran's favor, 
the Board finds it reasonable to conclude that the 
symptomatology associated with the veteran's service-
connected PTSD more nearly approximated that of a 30 percent 
rating under Diagnostic Code 9411 from November 16, 1998.  
The evidence does not show that the veteran's PTSD met the 
criteria for a 50 percent rating at any time during this 
period.  At no time since November 16, 1998 was the veteran 
shown to have experienced any of the symptoms required for a 
50 percent evaluation, and the veteran has pointed to no such 
symptomatology.  



Conclusion

For the reasons and bases expressed above, the Board 
concludes that a 30 percent rating is warranted for PTSD from 
November 16, 1998.  The benefit sought on appeal is granted 
to that extent.  


ORDER

Entitlement to a 30 disability rating for PTSD is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  


REMAND

For reasons expressed immediately below, the Board has 
concluded that the veteran's claim of entitlement to service 
connection for a back disability, including degenerative 
joint disease of the lumbar spine, must be remanded to the 
RO.

In April 2002, the Board undertook additional development in 
this case pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 19.9(a)(2) 
(2002)].  This development consisted of a VA examination 
which was conducted in December 2002.  

In Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir., May 1, 2003), the Federal Circuit held that 
38 C.F.R. § 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. 
§ 7104(a) (West 2002) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  Accordingly, this case must be remanded to 
the RO so that the RO may consider the additional evidence 
noted above.  Under these circumstances, it would potentially 
be prejudicial to the claimant if the Board were to proceed 
with a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 
Consequently, the case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

VBA should readjudicate the issue of 
entitlement to service connection for a 
back disability, including degenerative 
joint disease of the lumbar spine, based 
on all of the evidence of record, 
including the December 2002 VA 
examination report.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects VBA consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to ensure that the 
veteran is afforded all due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to VBA.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  




In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



